DETAILED ACTION
Response to Amendment
The amendment under After Final filed on 06/30/2022 is entered.  Claim 15 is amended.  Applicant arguments are persuasive that put all the claims in condition of allowance for the reasons noted hereinafter.    

Allowable Subject Matter
Claims 12-26 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Claim 12 is allowed, because the prior art does not disclose or suggest:  A method for producing an edge protector on a clothing for a machine for producing or finishing a fibrous, paper, board or tissue web, the method comprising: providing the clothing to be provided with the edge protector, the clothing being substantially formed from a woven material with crossing weft threads and warp threads and two side edges lying opposite one another; applying a film strip to a surface of one of the two side edges of the clothing by heating a surface of the film strip facing the clothing and a surface of the clothing facing the film strip, immediately before bringing the film strip into contact with the clothing, to slightly melt the surface of the film strip and the surface of the clothing; exerting a pressing force on the film strip applied to the surface of one of the two side edges of the clothing, causing the film strip to penetrate at least partially into the woven material; and 2 of 13VP-23192 - Application No. 17/420,552Response submitted April 26, 2022cooling the side edge of the clothing provided with the film strip, forming a stable connection between the film strip and the side edge of the clothing.  
Claims 13-26 are dependent directly/indirectly on claim 12  and therefore, they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant's arguments with respect to independent claim 12 have overcome the rejection under 35 USC 103 previously set forth in the final office action of 05/13/2022.
The closest prior art to independent claim 12 were PAYTON T. CROSBY (US 6503602 B1) in view of Tomonori Muraoka et al. (US 5316132 A).  
Regarding claim 12, CROSBY teaches a woven fabric for use on a papermaking machine and the fabric is used for drying the paper web.  Particularly, it relates to a dryer fabric having reinforced edges in which the fabric edges have been protected by application of an edge sealant. Popular sealants include polyurethane and epoxy urethanes. Ultraviolet light curable silicone and radiation curable coatings also have been used to protect fabric edges.  Muraoka is based on the finding that, if the thermoplastic, strand-like profile material forming the edge protection has a lower melting point than the thermoplastic material of the coating, it is surprisingly possible to weld the profile material to the cutting edges of the conveyor belt without damaging, i.e. deforming the coating or impairing the surface characteristics thereof.
However, CROSBY in view of Muraoka fails to disclose an explicit method steps such as a method with an explicitly recited step of a sequence of melting.  Claim 12 specifically recites applying a film strip to a surface of one of the two side edges of the clothing by heating a surface of the film strip facing the clothing and a surface of the clothing facing the film strip, immediately before bringing the film strip into contact with the clothing, to slightly melt the surface of the film strip and the surface of the clothing and exerting a pressing force on the film strip applied to the surface of one of the two side edges of the clothing.  The specific underlined limitation step in claim 12 is neither taught nor disclosed by the aforementioned cited references.          
As noted hereinbefore, claims 13-26 are dependent directly/indirectly on claim 12  and therefore, they are allowed as well.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748